   4:18-cv-03142-RGK-SMB Doc # 69 Filed: 06/01/20 Page 1 of 2 - Page ID # 1664




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JOHN DOE,

                       Plaintiff,                                     4:18CV3142

        vs.                                                  THIRD AMENDED FINAL
                                                              PROGRESSION ORDER
UNIVERSITY OF NEBRASKA, and
UNIVERSITY OF NEBRASKA BOARD OF
REGENTS,

                       Defendants.


        This matter is before the Court on the parties’ Agreed Motion for Extension of Deadlines.
(Filing No. 67.) The motion is granted. Accordingly,

         IT IS ORDERED that the provisions of the Court's earlier final progression orders remain in
effect, and in addition to those provisions, the following shall apply:

       1)     A telephonic conference to discuss the status of case progression, the parties’
              interest in settlement and trial and pretrial conference settings, will be held with
              the undersigned magistrate judge on September 1, 2020 at 10:00 a.m. Counsel shall
              use the conferencing instructions assigned to this case to participate in the conference.
              (Filing No. 68.)

       2)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is August 3, 2020. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by September 1, 2020.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be filed
              without first contacting the chambers of the undersigned magistrate judge to set a
              conference for discussing the parties’ dispute.

       3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ.
              P. 26(a)(2)(C)), are:

                      For the plaintiff(s):                 November 1, 2019
                      For the defendant(s):                 January 15, 2020
     4:18-cv-03142-RGK-SMB Doc # 69 Filed: 06/01/20 Page 2 of 2 - Page ID # 1665




          4)        The deadlines for complete expert disclosures1 for all experts expected to testify at trial,
                    (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                    Civ. P. 26(a)(2)(C)), are:

                              For the plaintiff(s):                              November 1, 2019
                              For the defendant(s):                              January 15, 2020
                              Plaintiff(s)’ rebuttal:                            February 7, 2020

          5)        The deposition deadline is September 1, 2020.

          6)        The deadline for filing motions for summary judgment on qualified immunity is
                    November 20, 2019.

          7)        The deadline for filing motions to dismiss and motions for summary judgment is
                    October 1, 2020.

          8)        The deadline for filing motions to exclude testimony on Daubert and related grounds
                    is October 15, 2020.

          9)        Motions in limine shall be filed seven days before the pretrial conference. It is not the
                    normal practice to hold hearings on motions in limine or to rule on them prior to the
                    first day of trial. Counsel should plan accordingly.

          10)       The parties shall comply with all other stipulations and agreements recited in their Rule
                    26(f) planning report that are not inconsistent with this order.

          11)       All requests for changes of deadlines or settings established herein shall be directed to
                    the undersigned magistrate judge, including all requests for changes of trial dates. Such
                    requests will not be considered absent a showing of due diligence in the timely
                    progression of this case and the recent development of circumstances, unanticipated
                    prior to the filing of the motion, which require that additional time be allowed.
          Dated this 1st day of June, 2020.
                                                                       BY THE COURT:
                                                                       s/ Susan M. Bazis
                                                                       United States Magistrate Judge




          1 While treating medical and mental health care providers are generally not considered “specially retained experts,” not all
their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their treatment
documentation. As to each such expert, any opinions which are not stated within that expert’s treatment records and reports must be
separately and timely disclosed.
